NO. 07-07-0459-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL D

                                FEBRUARY 20, 2008

                        ______________________________


                       DARRION L. SHEPPARD, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                      _________________________________

           FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2007-415,250; HONORABLE CECIL G. PURYEAR, JUDGE

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                            ABATEMENT AND REMAND


      Following a plea of not guilty, Appellant, Darrion L. Sheppard, was convicted by a

jury of possession of cocaine with intent to deliver, enhanced. Punishment was assessed

at eighty years confinement. Appellant timely filed a notice of appeal challenging his

conviction. The clerk’s record filed on February 19, 2008, contains the Trial Court’s
Certification of Defendant’s Right to Appeal. The form, however, is not signed by Appellant

as required by Rule 25.2(d) of the Texas Rules of Appellate Procedure.1


       Consequently, we abate this appeal and remand the cause to the trial court for

further proceedings. Upon remand, the trial court shall utilize whatever means necessary

to secure a Certification of Defendant’s Right of Appeal in compliance with Rule 25.2(d).

Once properly executed, the certification shall be included in a supplemental clerk’s record

and filed with this Court on or before March 21, 2008.


       It is so ordered.


                                                 Per Curiam


Do not publish.




       1
       Rule 25.2(d) was amended to require that a defendant sign the certification and
receive a copy. The amendment became effective September 1, 2007.

                                             2